Citation Nr: 0300262	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  94-37 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a schedular rating in excess of 30 percent 
for residuals of shell fragment wounds of the right calf.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The veteran served on active duty from April 1945 to 
December 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which denied an increased 
rating for the veteran's residuals of shell fragment 
wounds of the right calf, then evaluated as 20 percent 
disabling.  In August 2000, the Board remanded the issue 
for further development.  Thereafter, the RO increased the 
veteran's disability rating to 30 percent by decision 
dated in February 2002, which was made effective to 
October 1992.  In a Supplemental Statement of the Case 
dated in February 2002, the RO held that this decision 
constituted a full grant of the benefit sought on appeal 
inasmuch as the 30 percent rating granted was the maximum 
evaluation permitted under the diagnostic code for the 
disability at issue.  

In a statement dated in March 2002, the veteran indicated 
that he wanted to continue his appeal for a rating in 
excess of 30 percent for the right leg disability, 
claiming that he was unable to work because of this 
disability.  By a letter dated in October 2002, the RO 
acknowledged that the March 2002 statement constituted a 
claim for a total disability rating based on individual 
unemployability.  However, the veteran was not provided 
with VA Form 21-8940, the application for increased 
benefits based on unemployability.  Likewise, the record 
does not reflect that the RO has considered whether the 
evidence added to the record since the Board's remand of 
August 2000 warrants referral of the veteran's claim for 
an increased rating for extra-schedular consideration 
under 38 C.F.R. § 3.321(b)(1).  Accordingly, these matters 
are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's current claim for an increased rating 
for residuals of shell fragment wounds to his right calf 
was received in October 1992.

2.  The residuals of wounds of the right calf are rated 30 
percent disabling under Diagnostic Code 5311 from October 
1992.

3.  Service connection is also in effect for phlebitis of 
the right lower leg, rated 10 percent disabling; the 
combined rating for veteran's right lower leg disabilities 
was increased from 20 to 40 percent from October 1992.


CONCLUSION OF LAW

A schedular rating in excess of 30 percent may not be 
granted for residuals of shell fragment wounds of the 
right calf since this is the maximum rating provided under 
Diagnostic Code 5311 and because the currently assigned 
combined rating of 40 percent for disabilities of the 
veteran's right lower leg is the rating provided for 
amputation at that level.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.68, 4.71a, 4.104, 
Diagnostic Codes 5165, 5311, 7121 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a rating decision of October 1947, the RO established 
service connection for multiple fragmentation wounds, 
right calf with retained foreign bodies, rated as 20 
percent disabling under Diagnostic Code 5311.  In October 
1992 the veteran filed a claim for an increased rating for 
his right lower leg disorder.

By rating action in June 1995 the RO denied an increased 
rating for shell fragment wounds of the right calf and 
established service connection for phlebitis, right leg 
secondary to trauma to right calf, rated 10 percent 
disabling.

In August 2000, the Board denied the veteran's appeal for 
a rating in excess of 10 percent for phlebitis of the 
right lower leg and remanded his claim for a rating in 
excess of 20 percent for residuals of shell fragment 
wounds of the right calf.

By a decision dated in February 2002, the RO increased the 
rating for the veteran's shell fragment wounds of the 
right calf from 20 percent to 30 percent under Diagnostic 
Code 5311 from October 1992.  The combined rating for the 
shell fragment wounds of the right calf and the phlebitis 
of the right lower leg was increased from 20 to 40 percent 
from October 1992.

Diagnostic Code 5311 provides schedular rating criteria 
for damage to Muscle Group XI.  Slight injury to these 
muscles warrants a noncompensable evaluation; moderate 
injury warrants a 10 percent evaluation; moderately severe 
injury warrants a 20 percent evaluation; and severe injury 
warrants a 30 percent evaluation.  38 C.F.R. § 4.73, 
Diagnostic Code 5311.  A 30 percent rating is the maximum 
schedular rating provided for damage to this muscle group.

Additionally, the "amputation rule" set forth at 38 C.F.R. 
§ 4.68 provides as follows:

The combined rating for disabilities of 
an extremity shall not exceed the 
rating for the amputation at the 
elective level, were amputation to be 
performed.  For example, the combined 
evaluations for disabilities below the 
knee shall not exceed the 40 percent 
evaluation, diagnostic code 5165.

38 C.F.R. § 4.68.  Thus, the provisions of 38 C.F.R. § 
4.68 limit the combined rating for the disabilities below 
the veteran's knee to 40 percent.  The combined rating of 
40 percent for residuals of shell fragment wounds of the 
right calf and phlebitis of the right lower leg is the 
maximum rating that can be assigned.  Therefore, the claim 
for a higher schedular rating for residuals of shell 
fragments wounds of the right calf must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

As noted above, the veteran's claim for an increased 
rating, to include a total rating, on an extraschedular 
basis under 38 C.F.R. §§ 3.321(b)(1) and 4.16 has not yet 
been developed and adjudicated by the RO.

During the pendency of this appeal, there was a 
significant change in the law.  Specifically, on November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), which, among other things, 
redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The law is 
applicable to all claims filed before the date of 
enactment but not yet final as of that date.  See 38 
U.S.C.A. § 5103A (West 2002).  Additionally, in August 
2001, VA issued regulations implementing the provisions of 
VCAA "to establish clear guidelines consistent with the 
intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits."  
Inasmuch as a higher schedular rating for residuals of 
shell fragments wounds of the right calf must be denied as 
a matter of law, the veteran will not be prejudiced by the 
Board's decision even if the notice and duty to assist 
provisions contained in the new law have not been 
completely satisfied.  Therefore, no further action is 
necessary under the mandate of the VCAA.


ORDER

A schedular rating in excess of 30 percent for residuals 
of shell fragment wounds of the right calf is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

